Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Beyersdorf on 03/22/2021.
	Please amend the claims as follows (see underlining, 
	76. A system for detecting a target polynucleotide in a sample comprising:
(i) a nanopore;
(ii) an RNA-guided effector protein comprising a guide-RNA binding domain; and
(iii) a guide-RNA comprising a crRNA that is complementary to a sequence in the target
polynucleotide to be detected and a tracrRNA that is complementary to a sequence in the guide-RNA binding domain of the RNA-guided effector protein, wherein the guide RNA or the RNA-guided effector protein further comprises an adaptor comprising a leader sequence or an anchor capable of coupling to a membrane

 further comprises a barcode .

Reasons for Allowance
	Claims 76-88 are allowed because the prior art fails to teach or suggest the guide RNA or the RNA-guided effector protein further comprises an adaptor comprising a leader sequence or an anchor capable of coupling to a membrane.  Instead, although the closest prior art teaches nanopore sequencing with CRISPR systems, yet it teaches Tn5 ME transposase adapters attached to crRNA-tracrRNA (WO 2016/014409, Fig. 4B).  Other prior art teaches gRNA tails with barcodes for labeling, not adapters for sequencing in nanopores (WO 2016/028843, Fig. 4).  Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 76-88 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AARON A PRIEST/Primary Examiner, Art Unit 1637